      Case: 1:20-cv-00865 Document #: 9 Filed: 03/06/20 Page 1 of 1 PageID #:35




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

                                         )
               Jeinie Johnson            )                    Case No: 20 C 865
                                         )
               v.                        )
                                         )                    Judge: Thomas M. Durkin
                                         )
               US Dept. Of Urban Housing )
                                         )

                                             ORDER

Plaintiff’s application to proceed in forma pauperis is granted. [4] Plaintiff’s motion for attorney
representation is granted. [5] This Court hereby recruits attorney Timothy F. Horning, Meyer &
Horning, 3400 North Rockton Ave., Rockford, IL 61103, (815) 636-9300,
thmeyerhorning@aol.com to assist plaintiff. The Clerk is directed to transfer this action to the
Western Division as it was improperly filed in the Eastern Division.




Date: 3/6/2020                                        /s/ Thomas M. Durkin
